ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
and/or Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on September 25, 2020, has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-11 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
After a systematic prior art search, certain references were found that disclose at least some subject matter believed to be common in scope with the instant application, e.g., Xu et al., US 20220068143 A1, discloses controlling an unmanned aerial vehicle (UAV) (Abstract); taking one or more responses based on a calculated distance (paragraph [0041]); the UAV searching for signal (paragraph [0175]); and performing a particular action based on a distance threshold (paragraph [0040]).
Also Wang et al., US 20150254988 A1, discloses controlling an unmanned aerial vehicle (paragraphs [0004] and [0018]); calculate a distance between the location of the unmanned aerial vehicle and another point; and assess whether the distance falls within a distance threshold (paragraph [0011]).
However, none of said references, either alone or combined, is believed to anticipate or render obvious each and every limitation of the claimed invention as specifically recited by at least independent claims 1 and 10, particularly, calculating a distance between the unmanned aerial vehicle and the controller; searching for an available wireless communication line when the distance exceeds a threshold within a range in which the unmanned aerial vehicle and the controller are directly communicatetable with each other in a case where the unmanned aerial vehicle and the controller are directly communicating with each other; and performing predetermined processing to continue communication depending on a result of the search. Therefore the aforesaid claims are believed to be allowable.
Claims 2-9 and 11 are also believed to be allowable by virtue of their dependence from claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., controlling unmanned aerial vehicles in wireless communication.
US 9988140 B2		US 20160362180 A1

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                    P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 17, 2022